UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-7110



ROBERT JUNIOR WARDRICK,

                                             Petitioner - Appellant,

          versus


WARDEN,

                                              Respondent - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (1:06-cv-
01274-AMD)


Submitted: August 24, 2006                  Decided: September 1, 2006


Before KING, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Junior Wardrick, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Robert Wardrick, a federal inmate, appeals a district

court order dismissing without prejudice his 28 U.S.C. § 2241

(2000) petition.   We have reviewed the record and the district

court order and affirm for the reasons cited by the district court.

See Wardrick v. Warden, No. 1:06-cv-01274-AMD (D. Md. May 30,

2006).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials in the court

and argument would not aid the decisional process.*



                                                          AFFIRMED




     *
      To the extent Wardrick may be seeking authorization under 28
U.S.C. § 2244 (2000) to file a second or successive 28 U.S.C.
§ 2255 (2000) motion, challenging the search and seizure warrant,
we deny authorization.

                               - 2 -